DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 11/29/2019.
2.    Claims 1 – 17 are pending.
3.    Claims 1 – 17 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the written description clearly links or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skilled in the art would recognize what structure, material, or acts perform the claimed function (Figs. 10-15).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kozo Satoda et al (US 6285392 B1), hereinafter “Satoda”.

Regarding Claim 1, Satoda discloses a communication terminal for displaying a first predetermined image of a first predetermined area in a whole image shared with another communication terminal (Satoda, Col 4, lines 67 – Col 5, line 1, multi-site conference including a plurality of conference terminals and a central control unit for centrally controlling the conference. The image and speech synthesis apparatus for a multi-site conference is constructed supposing that participants at four sites participate in a multi-site conference and individually have conference terminals connected to the single central control unit over a network. Col 5, lines 9-21, conference terminal includes a plurality of cameras for picking up an image of a participant from a plurality of directions. Images of the cameras are inputted to a multi-direction image inputting section and then transmitted to the central control unit), the 5communication terminal comprising:
processing circuitry configured to receive a predetermined area information indicating a second predetermined area transmitted by another communication terminal displaying a second predetermined area image of the second predetermined area in the whole image (Satoda, Col 5, lines 9-28, multiple cameras capture multiple images (i.e., angles) from the participants and are sent to the central control unit to be combined);
and 10control displaying of the second predetermined area image indicated by the received predetermined area information based on an operation status with respect to the first predetermined area image when the predetermined area information is received (Satoda, Col 6, lines 24- , image selection section of central control unit selects, from among the images picked up from the participants, the camera images of the participants. Col 8, lines 4-28, central control unit includes an image selection production section, which selects appropriate images similarly to the image selection section. Image selection production section can also select images based on the desired images or from two nearest positions if an image from the most appropriate position is not available, and produces the necessary image from the images using an image morphing technique or the like).


Regarding Claim 2, Satoda discloses the communication terminal of claim 1 above, wherein 15the processing circuitry is configured to manage an association of a terminal identification information of the other communication terminal with a display mode which indicates whether or not the second Satoda, Col 6, lines 6-13, lines virtual space information storage section produces, based on the ID of the conference terminal, information of a view point position of the image of the virtual space being produced at present. Col 8, lines 18-28, if an image from a most appropriate position is not available, then the image selection production section selects images as viewed from two nearest positions and produces a necessary image from the images available),
and 20store the received predetermined area information when the terminal identification information is managed associated with a follow-up mode after operation, and the operation status when the predetermined area information is received is in operation (Satoda, Col 8, lines 29-38, virtual space information storage section has the camera arrangement information that is used to provide an image by calculating accurate parameters for transforming an image. Col 10, lines 17-29, transmitted images from all of the clients are inputted to a multi-image inputting section, and an image selection section selects the necessary images based on arrangement information of the participants stored in a virtual space information section).

Regarding Claim 7, Satoda discloses the communication terminal of claim 1 above, wherein 15the communication terminal is one of a video conference terminal, a PC, a smartphone, a digital TV a smart watch or a car navigation system (Satoda, Col 4, lines 56-63, image and speech synthesis apparatus for a multi-site conference that includes a plurality of conference terminals and a central control unit for centrally controlling the television conference).


Regarding Claim 8, Satoda discloses the image communication system comprising:
Satoda, Col 4, lines 67 – Col 5, line 1, multi-site conference including a plurality of conference terminals and a central control unit for centrally controlling the conference. The image and speech synthesis apparatus for a multi-site conference is constructed supposing that participants at four sites participate in a multi-site conference and individually have conference terminals connected to the single central control unit over a network. Col 5, lines 9-21, conference terminal includes a plurality of cameras for picking up an image of a participant from a plurality of directions. Images of the cameras are inputted to a multi-direction image inputting section and then transmitted to the central control unit), the communication terminal including:
a processing circuitry configured to receive predetermined area information indicating the second predetermined area transmitted by another communication terminal displaying the second predetermined area 25image of the second predetermined area in the whole image (Satoda, Col 5, lines 9-28, multiple cameras capture multiple images (i.e., angles) from the participants and are sent to the central control unit to be combined),
and control displaying of the second predetermined area image indicating by the received predetermined area information based on an operation status with respect to the first predetermined area image when the predetermined area information is received (Satoda, Col 6, lines 24- , image selection section of central control unit selects, from among the images picked up from the participants, the camera images of the participants. Col 8, lines 4-28, central control unit includes an image selection production section, which selects appropriate images similarly to the image selection section. Image selection production section can also select images based on the desired images or from two nearest positions if an image from the most appropriate position is not available, and produces the necessary image from the images using an image morphing technique or the like);
the other communication terminal (Satoda, Fig 1, Col 4, lines 56-67 – Col 5, line 1, conference terminals);
and 30a communication management system configured to manage the image data communication between the communication terminal and the other communication terminal (Satoda, Col 5, lines 28-34, central control unit produces an image of a virtual conference room and transmits it to the conference terminals (e.g., enabling communications between communication terminals).




Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoda in view of Tomoaki Kawai et al (US 20040056964 A1), hereinafter “Kawai”.

Regarding Claim 3, Satoda discloses the communication terminal of claim 2 above.

However, Satoda fails to explicitly disclose wherein 25the processing circuitry is configured to control to display the second predetermined area image indicated by the stored predetermined area information when the operation status changes to a waiting state, which is a state indicating that the communication terminal is not in operation.
 
Kawai, Paragraphs 0068-0069, using a scheduler to control the camera operation. Paragraphs 0073-0074, client program on the terminal operates when an arrival of an image data packet causes an event. If no response is returned from the corresponding camera server device, then the process ends because there is any operation abnormality due to a mistake address and the like).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Satoda in view of Sutano in order to further modify the method of producing an image as viewed from a necessary direction from the teachings of Satoda with the method of controlling an image picking apparatus for delivering images by a camera over a network from the teachings of Kawai.
One of ordinary skill in the art would have been motivated because there would be a way to control the camera of a terminal by using a scheduler to determine the image sensing conditions (pan, tilt, zoom) and if there is an abnormality detection (Kawai – Paragraphs 0068-0074).


Regarding Claim 4, Satoda discloses the communication terminal of claim 1 above.

However, Satoda fails to explicitly disclose wherein the processing circuity is configured to transmit a notification that the communication terminal is currently in operation to the other communication terminal, when the terminal identification information is managed in association with 

Kawai, from the same or similar field of endeavor, discloses wherein the processing circuity is configured to transmit a notification that the communication terminal is currently in operation to the other communication terminal, when the terminal identification information is managed in association with a leave mode after operation, and the operation status when the predetermined area information is received is that50Ref. No. FN201803914 the communication terminal is in operation (Kawai, Paragraph 0069, a schedule is registered within a scheduler of the schedule management unit in a form of a table. When the time matches the starting time of any schedule in the table, a process for the schedule is started, and the schedule setting of the schedule number of that schedule is read in (step S1001). Paragraph 0076, when a user presses the authorization button, the camera control request command is issued to the camera server device (step S1211), and the process waits for an authorization response (step S1212). If an authorization response is returned, it means authorization has been acquired, and therefore a camera control connection to the camera server device is established.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Satoda in view of Sutano in order to further modify the method of producing an image as viewed from a necessary direction from the teachings of Satoda with the method of controlling an image picking apparatus for delivering images by a camera over a network from the teachings of Kawai.


Regarding Claim 5, Satoda discloses the communication terminal of claim 1 above.

However, Satoda fails to explicitly disclose wherein the processing circuitry is configured to control to display the second predetermined 5area image indicated by the received predetermined area information when the terminal identification information is managed in association with the display mode, and the operation status when the predetermined area information is received is that the communication terminal is in a waiting state, which is a state indicating that the communication terminal is not in operation.

Kawai, from the same or similar field of endeavor, discloses wherein the processing circuitry is configured to control to display the second predetermined 5area image indicated by the received predetermined area information when the terminal identification information is managed in association with the display mode, and the operation status when the predetermined area information is received is that the communication terminal is in a waiting state, which is a state indicating that the communication terminal is not in operation (Kawai, Paragraph 0074, When activated with the address of the camera server device to be connected specified, the client program sends the image display start request command of FIG. 5F to the corresponding camera server device. If a response is returned, the connection was successful (in the case of YES at step S1203), the process waits for an event, that is, a user operation of the user interface shown in FIG. 4 or a reception of an image packet from the camera server device (step S1204), and performs a process suitable for the event (step S1205). Paragraph 0076, when a user presses the authorization button shown in FIG. 4, the camera control request command of FIG. 5A is issued to the camera server device (step S1211), and the process waits for an authorization response (step S1212)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Satoda in view of Sutano in order to further modify the method of producing an image as viewed from a necessary direction from the teachings of Satoda with the method of controlling an image picking apparatus for delivering images by a camera over a network from the teachings of Kawai.
One of ordinary skill in the art would have been motivated because there would be a way to control the camera of a terminal by using a scheduler to determine the image sensing conditions (pan, tilt, zoom) and if there is an abnormality detection (Kawai – Paragraphs 0068-0074).

Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 10, the combination of Satoda and Kawai disclose the image communication system according to claim 9 above, where Kawai further discloses wherein the other communication terminal includes processing circuitry configured to display a message to indicate not to display the second predetermined area image according to the received predetermined area information because of the received notification (Kawai, Paragraph 0074, When activated with the address of the camera server device to be connected specified, the client program sends the image display start request command of FIG. 5F to the corresponding camera server device (step S1202). If a response is returned, the connection was successful (in the case of YES at step S1203), the process waits for an event, that is, a user operation of the user interface shown in FIG. 4 or a reception of an image packet from the camera server device (step S1204), and performs a process suitable for the event (step S1205). Paragraph 0076, when a user presses the authorization button shown in FIG. 4, the camera control request command of FIG. 5A is issued to the camera server device (step S1211), and the process waits for an authorization response (step S1212). If authorization is validated (step S1213), the operation of the camera control panel is enabled (step S1214). If the authorization response is not returned, it means authorization has not been acquired, and therefore a camera control connection is not established).


Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claims 4 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.



s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoda in view of Takaaki Endo et al (US 20030107569 A1), hereinafter “Endo”.

Regarding Claim 6, Satoda discloses the communication terminal of claim 2 above.

However, Satoda fails to explicitly disclose wherein the whole image is a spherical panoramic image.

Endo, from the same or similar field of endeavor, discloses wherein the whole image is a spherical panoramic image (Endo, Paragraph 0055, designating a round panoramic image which is the basis for image generation).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Satoda in view of Sutano in order to further modify the method of producing an image as viewed from a necessary direction from the teachings of Satoda with the method of sharing images according to viewpoint information shared with other image information apparatus from the teachings of Endo.
One of ordinary skill in the art would have been motivated because the users would be able to share and observe the identical image on respective display units with mutually different image generation apparatuses and quasi-experience a real world at the identical viewpoint (Endo – Paragraph 0052).

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of communicating images to other communication terminals in a network system.
Some of the prior art include:
U.S. Patent 10,127,632, which discloses a display and update of panoramic image montages.

U.S. Publication 20140152764, which discloses an information processing system that includes a plurality of information processing apparatuses capable of displaying a plurality of panoramic images associated with points on a map.

U.S. Publication 20040223191, which discloses an image input system capable of inhibiting view angles of cameras on the map by using a camera control system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/            Examiner, Art Unit 2446